Title: From Benjamin Franklin to William Vassall, 19 June 1746
From: Franklin, Benjamin
To: Vassall, William


Sir
Philada. June 19. 1746
I received your Favour of the 9th Inst. with the New System of Morality. We have nothing lately publish’d here fit to send you in Return. A few Copies of the Enclos’d have been just printed at New York, at the Expence of the Author, who is a Friend of mine. His Intention in this small Impression, is, by distributing the Pieces among the few Learned and Ingenious in these Colonies, to obtain their Opinions, Censures, Corrections or Improvements, before he hazards a more general Publication. Five or Six Copies have been put into my Hands for this Purpose and I send one of them to you enclos’d. If you have Leisure and Inclination for these kind of Studies, please to read it with Attention, and favour the Author with your Remarks, through my Hands. I can assure you, he is a most candid and ingenuous Man, and will think himself more oblig’d to you for pointing out to him one Mistake, than to any one for 20 Encomiums. You may also communicate it to any of your Friends that you think likely in any Degree to answer the Author’s Intention.
Since the Account I gave you of the Small Pox here, I have been well informed, that about 3 Weeks since, 260 Persons had had that Distemper at New Brunswick in the Common Way, and that one only of the Number had died, who was an ancient Woman, and a Drinker of Rum. It spreads more and more among us, and continues favourable. We have never known so dry a Season. The upland Grass is almost all lost; the Country parch’d up. This dry Season may be remembred with the favourable Small Pox; perhaps one may be in some Degree a Cause of the other. I am, Sir, Your obliged humble Servant
B Franklin
 Addressed: To  Wm. Vassall Esqr  Boston  Free B Franklin
Endorsed: From Mr. Benjamin Franklin June 19th. 1746 June 19. 1746. From Mr. Benj Fra[nklin]
